 
 
I 
108th CONGRESS
2d Session
H. R. 5026 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Levin (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Rangel, Mr. Matsui, Mr. Menendez, Mr. Spratt, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the President to take certain actions to enforce the textiles and apparel safeguard with respect to imports from the People’s Republic of China. 
 
 
1.Short titleThis Act may be cited as the Textiles and Apparel China Safeguard Act. 
2.FindingsThe Congress finds the following: 
(1)Since January 1, 2001, the United States textiles and apparel industries have lost 345,000 jobs. 
(2)Under the terms of the Agreement on Textiles and Clothing of the World Trade Organization, on January 1, 2005, the United States will be required to eliminate all quotas on textiles and apparel products maintained against other World Trade Organization members, including the People’s Republic of China. 
(3)Job losses are expected to continue, and to accelerate after the elimination of United States quotas, with at least one study estimating that an additional 630,000 United States jobs in the textiles and apparel sector will be lost by the end of 2006. 
(4)Many analysts believe that the People’s Republic of China’s dominance of the United States textiles and apparel market will grow after the elimination of quotas, with some studies indicating that imports from the People's Republic of China will account for more than two-thirds of total United States consumption by 2006. 
(5)President Clinton negotiated the right to use a special textiles and apparel safeguard as an integral part of the agreement allowing the People’s Republic of China to join the World Trade Organization. The safeguard allows the United States to impose quotas on exports to the United States of textiles and apparel products of the People’s Republic of China if such exports result in or threaten disruption of the United States market. 
(6)The current Administration delayed in applying the special textiles and apparel safeguard by failing to implement it for 17 months after the accession to the World Trade Organization of the People’s Republic of China. During this delay, exports to the United States of textiles and apparel products of the People’s Republic of China increased substantially, while significant numbers of United States textiles and apparel workers lost their jobs. 
(7)When the executive branch finally issued procedures to implement the safeguard on May 21, 2003, those procedures severely restricted the ability of the United States textiles and apparel industries and their workers to employ the safeguard in ways not required by the Accession Agreement of the People’s Republic of China to the World Trade Organization. 
(8)To date, the executive branch has refused to self-initiate a case under the special textiles and apparel safeguard, notwithstanding the significant increase in exports to the United States of textiles and apparel products of the People’s Republic of China and concurrent job losses in the United States in the textiles and apparel industries. 
(9)Large bipartisan groups of Members of the House of Representatives and Senate urged the President to support a special session of the World Trade Organization to discuss the impact that expiration of textiles and apparel quotas will have on trade and employment in this sector throughout the world. 
(10)Despite studies showing major employment loss in the United States and disruptions in trade throughout the world, the President did not support such a special session at the World Trade Organization and has not created a comprehensive plan to address the expiration of the quota regime. 
(11)As part of the Doha Round negotiations of the World Trade Organization, the President has proposed to eliminate textiles and apparel tariffs. 
3.Modification of regulationsThe President shall, upon the enactment of this Act, modify the procedures for considering requests from the public for safeguard actions on imports of textiles and apparel products of the People’s Republic of China, as published in the Federal Register on May 21, 2003, so that import relief will be provided, in accordance with the Accession Agreement of the People’s Republic of China to the World Trade Organization, if a claim is supported by data showing that imports of textiles or apparel products of Chinese origin are, due either to market disruption, or to the threat of market disruption, threatening to impede the orderly development of trade in such products, including products not produced in the United States if such products include components of United States origin. 
4.Comprehensive Agreement on Textiles and Apparel ProductsThe President shall, upon the enactment of this Act, initiate consultations with the People’s Republic of China for the purpose of reaching an agreement with that country on the application of quantitative limitations on imports into the United States of all textiles and apparel products that— 
(1)are products of the People’s Republic of China; 
(2)as of September 1, 2004, are subject to quotas under the Agreement on Textiles and Clothing of the World Trade Organization; and 
(3)meet the requirements for applying safeguards on such imports, as modified under section 3. 
5.Imposition of quantitative limitationsIf, within 90 days after consultations under section 4 are initiated, an agreement described in section 4 is not reached, the President shall impose the quantitative limitations provided for in the Accession Agreement referred to in section 3 on imports of all textiles and apparel products that were the subject of the consultations.  
 
